Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Forman on 8/26/22.
The application has been amended as follows: 
A. 	the claims numerical order are amended to read as follow:
   
1-23. Cancelled

24. (New) A method of performing an endoscopic procedure in an intervertebral disc space through a Kambin's triangle of a human, the method comprising the steps of:

inserting a guide member through tissue of the human toward the intervertebral disc space along a generally transforaminal approach along a trajectory;

applying an electrical current to the guide member during the inserting step; and

during the applying step, determining that the guide member is approaching a nerve as the guide member is inserted through the tissue of the human during the inserting step;

changing the trajectory to a changed trajectory, and driving the tube through tissue of the human toward the intervertebral disc space along the changed trajectory along the generally transforaminal approach toward the Kambin’s triangle;

introducing at least one dilator tube over the guide member;

introducing an access cannula over the at least one dilator tube;

removing the guide member and the at least one dilator tube; and

performing the endoscopic procedure in the intervertebral disc space through the access cannula and through the Kambin’s triangle.

25. (New) The method claim 24, wherein the determining step comprises determining that a nerve of the Kambin's triangle has been stimulated by the electrical current when the electrically conductive instrument approaches the nerve.

26. (New) The method of claim 25, wherein the determining step comprises the step of visually observing a visual indication that the guide member is approaching the nerve.

27. (New) The method of claim 26, wherein the changing step removes the visual indication.

28. (New) The method of claim 27, wherein the visual indication comprises a movement of a leg of the human.

29. (New) The method of claim 24, wherein the driving step comprises driving the tube along a changed trajectory that extends through the Kambin’s triangle.

30. (New) The method of claim 24, comprising the step of performing a foraminoplasty under endoscopic visualization prior to the step of performing the endoscopic procedure.

31. (New) The method of claim 29, wherein the step of performing the foraminoplasty comprises rotating a bone cutting instrument so as to remove bone.

32. (New) The method of claim 30, wherein the step of rotating the bone cutting instrument comprises rotating the bone cutting instrument about an axis that extends along the changed trajectory.

33. (New) The method of claim 24, wherein the at least one dilator tube comprises a plurality of dilator tubes, and the step of introducing the access cannula comprises introducing the access cannula over a largest one of the plurality of dilator tubes.

34. (New) The method of claim 24, wherein the endoscopic procedure comprises inserting an intervertebral implant through the access cannula and into the intervertebral disc space, and subsequently expanding the intervertebral implant from a first height to a second height greater than the first height.

35. (New) The method of claim 32, wherein the endoscopic procedure comprises removing disc material from the intervertebral disc space.

36. (New) The method of claim 24, wherein the applying step comprises applying a constant current to the guide member.

37. (New) The method of claim 24, wherein the applying step comprises varying an amount of the current to the guide member.

38. (New) The method of claim 24, further comprising the step of attaching a pedicle screw to a pedicle of a vertebra. 
The following is an examiner’s statement of reasons for allowance: examiner found that the following method steps of applying an electrical current to an electrically conductive wire that extends from the cannula during the inserting step through Kambin’s triangle; and determining that a nerve of Kambin’s triangle has been stimulated by the electrical current when the wire approaches the nerve are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/           Primary Examiner, Art Unit 3775